Citation Nr: 1017652	
Decision Date: 05/12/10    Archive Date: 05/26/10	

DOCKET NO.  03-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to 
December 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of May 1967, the RO denied entitlement 
to service connection for a chronic back disorder.  Moreover, 
in a decision of September 1987, the Board once again denied 
entitlement to service connection for a chronic back 
disability.  In a subsequent rating decision of July 1998, 
from which an appeal was taken, but not perfected, the RO 
found that new and material evidence had not been submitted 
sufficient to reopen the Veteran's previously-denied claim 
for service connection for a chronic back disability.  All of 
those decisions have now become final.  Since the time of the 
July 1998 rating decision, the Veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found such evidence neither new nor material, and the 
current appeal ensued.  

This case was previously before the Board in November 2004, 
December 2006, and October 2008, on which occasions it was 
remanded for additional development.  That development has 
now been accomplished, and the case has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  In a decision of May 1967, the RO denied entitlement to 
service connection for a chronic back disability.

2.  In a decision of September 1987, the Board denied 
entitlement to service connection for a chronic back 
disability.  

2.  In a rating decision of July 1998, the RO found that new 
and material evidence had not been submitted sufficient to 
reopen the Veteran's previously-denied claim for service 
connection for a chronic back disability.  

3.  Evidence submitted since the time of the July 1998 rating 
decision is cumulative and/or redundant, and by itself, or in 
combination with evidence previously assembled, not so 
significant that it must be considered in order to fairly 
decide the merits of the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in July 1998 denying the 
Veteran's claim for service connection for a chronic back 
disability are final.  38 U.S.C.A. §§ 1110, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.1103 (2009).  

2.  Evidence received since the Board and the RO denied 
entitlement to service connection for a chronic back 
disability is new, but not material, and insufficient to 
reopen the Veteran's previously-denied claim.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, as well as service treatment 
records, and both VA inpatient and outpatient treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F. 3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

Legal Criteria

The Veteran in this case seeks to reopen his previously-
denied claim for service connection for a chronic back 
disability.  In that regard, service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).  Service connection is also possible for any 
disease initially diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence of a disease or 
injury; and (3) a nexus between a claimed inservice disease 
or injury and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Alternatively, service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease or disability manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the Veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and osteoarthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the Board, or in the case of the RO, absent 
disagreement by the Veteran within a period of one year, that 
decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.1100, 20.1103 (2009).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in combination with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin 
of the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

New and Material Evidence

As regards the Veteran's claim for service connection for a 
chronic back disability, the Board notes that, in Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for the purposes of 38 U.S.C.A. § 7104(b), claims which are 
based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
This is to say that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently, because they rest on different 
factual bases.  

In the case at hand, at the time of the prior denials, rating 
decision dated in May 1967 which was subsumed by the 
September 1987 Board decision and the July 1998, service 
connection was denied for a chronic back disability.  The 
Veteran's current claim and accompanying evidence reflects 
that very same disability.  The Veteran's current claim is 
based on the very same diagnosis as his previous claims, and, 
accordingly, must be considered on a "new and material" 
basis.  See Boggs, supra.  

In the May 1967 rating decision, it was noted that, while in 
December 1966, during the Veteran's period of active military 
service, he complained of acute muscular pain on the left 
side, no significant findings were reported thereafter.  
Moreover, the service separation examination showed no 
evidence of any chronic back disability.  Under the 
circumstances, service connection for a chronic back 
disability was denied as not shown on examination.  That 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.  

At the time of the subsequent Board decision in 
September 1987, it was noted that the May 1967 decision 
denying entitlement to service connection for a chronic back 
disability had become final, and, in the absence of specific 
allegations of error, was not subject to revision on the same 
factual basis.  Further noted was that the Board found no 
basis for concluding that the Veteran had a back disorder 
which began during service.  More specifically, service 
treatment records, which did not appear to be incomplete, 
were silent as to any complaints, findings, treatment, or 
diagnoses pertaining to a back injury or back disorder of any 
sort.  While the Veteran had complained of low back strain 
several months following service separation, there was no 
basis upon which to conclude that any back strain he might 
have had then was in any way associated with service.  In any 
event, the Veteran himself had indicated, on his reopened 
claim form in 1986, that he was first treated for a back 
disorder in approximately 1971, years following service 
separation.  The Veteran also made reference to treatment 
from 1972 to the present time.  Under the circumstances, it 
was felt that a new factual basis with respect to the claim 
of service connection for a back disorder had not been 
presented by the record.  Accordingly, service connection for 
a chronic back disability was denied.  That determination was 
also adequately supported by and consistent with the evidence 
then of record, and is now final.  

At the time of the subsequent rating decision in July 1998, 
it was noted that, in order to reopen a previously-denied 
claim, new and material evidence must be presented.  Further 
noted was that evidence was considered new when it was not 
merely cumulative of other evidence of record, and material 
when it was relevant and probative to the issue at hand.  To 
justify a reopening of a claim on the basis of new and 
material evidence, it was noted that there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Based on a review of the record, the RO 
determined that the evidence submitted in connection with the 
Veteran's claim for service connection for a chronic back 
disability did not constitute new and material evidence, 
because it essentially duplicated evidence which was 
previously considered, and was therefore merely cumulative.  

Citing the prior rating decision denying entitlement to 
service connection for a chronic back condition, it was noted 
that the Veteran was notified of that denial in June 1967, 
and had one year to appeal the decision.  The Veteran 
subsequently attempted to reopen his previously-denied claim, 
and was once again denied, with that decision and the 
original denial being upheld by a Board of Veterans' Appeals 
decision in September 1987.  Upon review of the file, the RO 
noted hospital reports showing the Veteran had been admitted 
for a herniated nucleus pulposus at the level of the fourth 
and fifth lumbar vertebrae, with a six month history of pain 
radiating down his right leg.  Moreover, pertinent history 
showed the Veteran had undergone prior diskectomies and 
surgeries in 1971 and 1972 due to a herniated nucleus 
pulposus.  Significantly, recent magnetic resonance imagining 
showed evidence of a recurrent herniated nucleus pulposus.  
Moreover, cited outpatient treatment reports showed the 
Veteran had been seen for low back pain.  Reports indicated 
central canal stenosis at the levels of the third and fourth 
and fourth and fifth lumbar vertebrae, with the Veteran 
claiming a history of falling off scaffolding in 1965, but 
starting to feel the effects of that fall only several years 
later.  Based on such evidence, the RO noted that the 
Veteran's contentions of a back injury in service had 
previously been considered, with previous decisions 
determining that the Veteran's current back disability had 
not been incurred in service.  Further determined was that no 
new and material evidence had been submitted sufficient to 
reopen the Veteran's previously-denied claim.  That 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.  

Evidence submitted since the time of the July 1998 rating 
decision, consisting for the most part of VA inpatient and 
outpatient treatment records, while "new" in the sense that 
it was not previously of record, is not "material."  More 
specifically, the records in question show only continuing 
treatment for various cervical and lumbar spine pathology, 
with no demonstrated relationship between that pathology and 
any incident or incidents of the Veteran's period of active 
military service, including an alleged blow to the Veteran's 
lower back following a fall while painting a ship.  Under the 
circumstances, the Board is of the opinion that evidence 
submitted since the time of the RO's July 1998 decision does 
not constitute new and material evidence sufficient to reopen 
the Veteran's previously-denied claim.  This is to say that, 
by itself, or when considered with previous evidence of 
record, the newly-received evidence is cumulative and/or 
redundant, and not so significant that it must be considered 
in order to fairly decide the merits of the Veteran's claim.  
Accordingly, the appeal to reopen the claim of entitlement to 
service connection for a chronic back disability must be 
denied.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the Veteran about the information and evidence he is 
expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
February 2001 and January 2004, as well as January 2007, 
November 2008, and July 2009.  In that correspondence, VA 
informed the Veteran that, in order to reopen his claim, new 
and material evidence was needed.  VA also told the Veteran 
that, in order to substantiate his claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA inpatient 
and outpatient treatment records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a chronic back disability is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


